--------------------------------------------------------------------------------

INTELGENX TECHNOLOGIES CORP.

DEFERRED SHARE UNIT PLAN

Section 1. Interpretation and Administrative Provisions


1.1

Purpose

The purposes of the Plan are to: (i) align the interests of Directors of the
Corporation with the long term interests of shareholders; and (ii) allow the
Corporation to attract and retain high quality Directors.

1.2

Definitions

For the purposes of the Plan, the following terms have the following meanings:

“Affiliate” has the meaning set forth in the Securities Act.

“Award” means a Deferred Share Unit granted under this Plan.

“Award Account” means the notional account maintained for each Participant to
which Deferred Share Units are credited.

“Award Date” means the date that retainer compensation is paid to a Participant.

“Award Agreement” means a signed, written agreement between a Participant and
the Corporation, substantially in the form attached as Schedule A, subject to
any amendments or additions thereto as may, in the discretion of the Board, be
necessary or advisable, evidencing the terms and conditions on which an Award
has been granted under this Plan.

“Award Value” means such amount as may be determined from time to time by the
Board as the original value of the Award to be paid to a Participant and
specified in the Participant’s Award Agreement.

“Board” means the board of directors of the Corporation as constituted from time
to time.

“Canadian Participant” means any Participant who is not a U.S. Participant and
who is a Canadian resident for tax purposes.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the Treasury Regulations promulgated thereunder.

--------------------------------------------------------------------------------

- 2 -

“Committee” means the committee of the Board to which the Board has delegated
responsible for director compensation, currently the Compensation Committee, and
in the absence of such a delegation means the Board.

“Common Share” means a “Share” means one (1) common share with $0.00001 par
value in the capital stock of the Corporation as constituted on the Effective
Date or, in the event of an adjustment contemplated, such other shares or
securities to which the holder of an Award may be entitled as a result of such
adjustment.

“Corporation” means IntelGenx Technologies Corp.

“Date of Grant” means, for a Deferred Share Unit, the date specified by the
Board at the time it grants the Award (which, for greater certainty, shall be no
earlier than the date on which the Board meets for the purpose of granting such
Award) or if no such date is specified, the date upon which the Award was
granted.

“Deferred Share Unit” means a right granted to an Eligible Person to receive, as
set out in the Plan, the Share Unit Amount.

“Director” means a director of the Corporation who is not an employee of the
Corporation or a subsidiary of the Corporation.

“Dividend Deferred Share Unit” has the meaning set out in Section 3.3.

“Effective Date” means the effective date of this Plan, being February 5, 2018.

“Election Notice” means a notice substantially in the form set out as Schedule
B, as amended by the Committee from time to time.

“Eligible Person” means any Director of the Corporation.

“Exchange” means such stock exchange or other organized market on which the
Shares are or may be listed or posted for trading from time to time, including
as applicable the TSX-V or the TSX.

“Expiry Date” means the date set out in the Award Agreement, which may not be
later than December 31 of the year following the year in which the Participant
ceased to hold all positions with the Corporation.

“Grant Date” means the date the Board completes all requisite actions required
to approve the grant of a Deferred Share Unit.

“Market Price” at any date in respect of the Shares shall be the closing price
of such Shares on the Exchange (and if listed on more than one stock exchange,
then the highest of such closing prices) on the last business day on which the
Shares traded, prior to the relevant date. In the event that Shares are traded
in different currencies on more than one exchange, the Market Prices of such
Shares shall be converted to a common currency based on the Bank of Canada
exchange rate for the business day in question. In the event that such Shares
are not listed and posted for trading on any stock exchange, the Market Price
shall be the Market Price of such Shares as determined by the Board in its sole
discretion.

--------------------------------------------------------------------------------

- 3 -

“Participant” means any Eligible Person to whom a Deferred Share Unit is
granted.

“Plan” means the IntelGenx Technologies Corp. Deferred Share Unit Plan as
amended from time to time.

“Redemption Date” has the meaning set out in Section 3.4.

“Redemption Notice” mean a notice substantially in the form set out as Schedule
C, as amended by the Committee from time to time.

“Securities Act” means the Securities Act (Ontario), as amended, or such other
successor legislation as may be enacted, from time to time.

“Securities Laws” means securities legislation, securities regulation and
securities rules, as amended, and the policies, notices, instruments and blanket
orders in force from time to time that govern or are applicable to the
Corporation or to which it is subject, including, without limitation, the
Securities Act.

“Share Unit Account” means the notional account maintained for each Participant
to which Deferred Share Units are credited.

“Share Unit Amount” has the meaning set out in Section 3.5.

“Termination Date” means the date a Participant ceases to be a Director of the
Company for any reason.

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

“TSX-V” means the TSX Venture Exchange;

“TSX” means the Toronto Stock Exchange;

“U.S. Participant” means, any Participant who is a United States citizen or
United States resident alien as defined for purposes of Code Section
7701(b)(1)(A).

“Vested Deferred Share Unit” has the meaning set out in Section 3.8.

“Vesting Date” means the date or dates designated in the Award Agreement, or
such earlier date as is provided for in the Plan or is determined by the
Committee.

Where the context so requires, words importing the singular number include the
plural and vice versa, and words importing the masculine gender include the
feminine and neuter genders.

--------------------------------------------------------------------------------

- 4 -

1.3

Effective Date of Plan

The effective date of the Plan is February 5, 2018.

Section 2. Administration


2.1

Administration of the Plan

Subject to the Committee reporting to the Board on all matters relating to this
Plan and obtaining approval of the Board for those matters required by the
Committee’s mandate, this Plan will be administered by the Committee which has
the sole and absolute discretion to: (i) recommend to the Board grants of
Deferred Share Units to Eligible Persons; (ii) interpret and administer the
Plan; (iii) establish, amend and rescind any rules and regulations relating to
the Plan; (iv) establish conditions to the vesting of Deferred Share Units; and
(v) make any other determinations that the Committee deems necessary or
desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan, in the
manner and to the extent the Committee deems, in its sole and absolute
discretion, necessary or desirable. Any decision of the Committee with respect
to the administration and interpretation of the Plan shall be conclusive and
binding on the Participants.

To the extent that any Deferred Share Unit granted to a U.S. Participant is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A, such Deferred Share Unit shall be subject to such
additional rules and requirements as specified by the Committee from time to
time in order to comply with Code Section 409A. If any provision of the Plan
contravenes Code Section 409A or could cause the U.S. Participant to incur any
tax, interest or penalties under Code Section 409A, the Committee may, in its
sole discretion and without the U.S. Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Code Section 409A, or
to avoid incurring taxes, interest or penalties under Code Section 409A, and
otherwise (ii) maintain, to the maximum extent practicable, the original intent
and economic benefit to the U.S. Participant of the applicable provision without
materially increasing the cost to the Corporation or contravening Code Section
409A. However, the Corporation shall have no obligation to modify the Plan or
any Deferred Share Unit and does not guarantee that Deferred Share Units will
not be subject to taxes, interest and penalties under Code Section 409A.

2.2

Governing Law

The Plan shall be governed by and construed in accordance with the federal laws
of Canada applicable therein.

2.3

Determination of Value if Common Shares Not Publicly Traded

Should Common Shares no longer be publicly traded at the relevant time such that
the Market Price cannot be determined in accordance with the formula set out in
the definition of that term, the Market Price of a Common Share shall be
determined by the Board in its sole discretion.

--------------------------------------------------------------------------------

- 5 -

2.4

Taxes and Other Source Deductions

The granting or vesting of each Award under this Plan is subject to the
condition that if at any time the Board determines, in its discretion, that the
satisfaction of withholding tax or other withholding liabilities is necessary or
desirable in respect of such grant or vesting, such action is not effective
unless such withholding has been effected to the satisfaction of the Board.

2.5

U.S. Participant

Notwithstanding any other provision of the Plan to the contrary, the
acceleration of the time of any payment under the Plan is prohibited except as
provided in Treasury Regulation Section 1.409A -3(j)(4) and administrative
guidance promulgated under Section 409A of the Code.

Section 3. Deferred Share Units


3.1

Awards of Deferred Share Units

The Board may grant Deferred Share Units to Eligible Persons in its sole
discretion. The award of a Deferred Share Unit to an Eligible Person at any time
shall neither entitle such Eligible Person to receive nor preclude such Eligible
Person from receiving a subsequent grant of Deferred Share Units.

3.2

Election to Defer Director Retainer

An Eligible Person may elect to defer all or any portion of the retainer that
would otherwise be received by the Eligible Person in cash, by electing to
receive such retainer in the form of Deferred Share Units, by delivering to the
Corporation an Election Notice not later than December 31 of the year preceeding
the first date of any period in respect of which the retainer would be earned,
provided that an Eligible Person who is appointed after December 31 may make an
election immediately following their appointment. An Eligible Person who elects
to defer retainer compensation by electing to receive such retainer in the form
of Deferred Share Units will be awarded the number of Deferred Share Units
determined by dividing the dollar amount of the retainer to be deferred by the
Market Price of a Common Share as at the Award Date. Elections pursuant to this
section, when made, shall be irrevocable and may not be made during a period
when the Eligible Person is prohibited from trading in securities of the
Corporation by the Corporation’s disclosure and insider trading policy.

--------------------------------------------------------------------------------

- 6 -

3.3

Crediting of Deferred Share Units and Dividend Deferred Share Units

Deferred Share Units granted to a Participant shall be credited to the
Participant’s Share Unit Account on the Grant Date. Each grant of Deferred Share
Units must be confirmed by an Award Agreement signed by the Corporation and the
Participant. From time to time, a Participant’s Share Unit Account shall be
credited with Dividend Deferred Share Units in the form of additional Deferred
Share Units (“Dividend Deferred Share Units”) in respect of outstanding Deferred
Share Units on each dividend payment date in respect of which normal cash
dividends are paid on Shares. Such Dividend Deferred Share Units shall be
computed as:

  a)

the amount of the dividend declared and paid per Common Share multiplied by the
number of Deferred Share Units recorded in the Participant’s Share Unit Account
on the date for the payment of such dividend, divided by

        b)

the Market Price of a Common Share as at the dividend payment date.


3.4

Redemption Date

Awards of Deferred Share Units shall be redeemed on the earlier of:

  a)

six months following the date on which a Participant ceases to be an Eligible
Person; and

        b)

the Expiry Date.


3.5

Redemption of Deferred Share Units

The Corporation shall redeem the Vested Deferred Share Units on the Redemption
Date by paying to the Participant an amount (the “Share Unit Amount”) equal to:
(A) the number of Vested Deferred Share Units elected to be redeemed multiplied
by (B) the Market Price, less statutorily required applicable withholding taxes.
The Share Unit Amount shall be paid as a lump-sum by the Corporation within ten
business days of the Redemption Date.

3.6

Effect of Redemption of Deferred Share Units.

A Participant shall have no further rights respecting any Vested Deferred Share
Unit which has been redeemed in accordance with the Plan.

3.7

Reporting of Deferred Share Units

Statements of the Share Unit Accounts will be made available to Participants at
least annually.

3.8

Vesting Date

Each Deferred Share Unit shall vest (become a “Vested Deferred Share Unit”) on
the Vesting Date, conditional on the satisfaction of any additional vesting
conditions established by the Committee from time to time. Dividend Deferred
Share Units shall vest at the same time and in the same proportion as the
associated Deferred Share Units. Notwithstanding any other provision of the
Plan, each Deferred Share Unit received pursuant to an election to defer
retainer compensation under Section 3.2, shall be a Vested Deferred Share Unit
on the Date of Grant.

--------------------------------------------------------------------------------

- 7 -

3.9

Ceasing to be an Eligible Person

If a Participant ceases to be an Eligible Person, except to the extent
specifically provided to the contrary in the Award Agreement, all the
Participant’s Deferred Share Units and related Dividend Deferred Share Units
shall vest immediately prior to the Participant’s Termination Date.

Section 4. General


4.1

Capital Adjustments

In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of the Corporation’s assets to shareholders, or any other change
in the capital of the Corporation affecting Common Shares, the Committee will
make such proportionate adjustments, if any, as the Committee in its discretion
may deem appropriate to reflect such change (for the purpose of preserving the
value of the Deferred Share Units), with respect to (i) the number or kind of
shares or other securities on which the Deferred Share Units and Dividend
Deferred Share Units are based; and (ii) the number of Deferred Share Units and
Dividend Deferred Share Units.

4.2

Amendment, Suspension, or Termination of Plan

The Committee may amend, suspend or terminate the Plan, or any portion thereof,
at any time, subject to those provisions of applicable law (including, without
limitation, the rules, regulations and policies of the Exchange), if any, that
require the approval of shareholders or any governmental or regulatory body.

If this Plan is terminated, the provisions of this Plan and any administrative
guidelines, and other rules adopted by the Board and in force at the time of
this Plan, will continue in effect as long as a Deferred Share Unit or any
rights pursuant thereto remain outstanding. However, notwithstanding the
termination of the Plan, the Board may make any amendments to the Plan or the
Deferred Share Units it would be entitled to make if the Plan were still in
effect.

The Board may amend or modify any outstanding Deferred Share Unit in any manner
to the extent that the Board would have had the authority to initially grant the
award as so modified or amended; provided that, where such amendment or
modification is materially adverse to the holder, the consent of the holder is
required to effect such amendment or modification.

4.3

Non-Exclusivity

Nothing contained herein will prevent the Board from adopting other or
additional compensation arrangements for the benefit of any Participant, subject
to any required regulatory or shareholder approval.

--------------------------------------------------------------------------------

- 8 -

4.4

Unfunded Plan

To the extent any individual holds any rights under the Plan, such rights
(unless otherwise determined by the Committee) shall be no greater than the
rights of an unsecured general creditor of the Corporation.

4.5

Successors and Assigns

The Plan shall be binding on all successors and assigns of the Corporation and
each Participant, including without limitation, the legal representative of a
Participant, or any receiver or trustee in bankruptcy or representative of the
creditors of the Corporation or a Participant.

4.6

Transferability of Awards

Rights respecting Deferred Share Units and Dividend Deferred Share Units shall
not be transferable or assignable other than by will or the laws of descent and
distribution.

4.7

No Special Rights

Nothing contained in the Plan or in any Deferred Share Unit or Dividend Deferred
Share Unit will confer upon any Participant any right to be nominated as a
Director of the Corporation or interfere in any way with the right of the
Corporation at any time to accept the resignation of the Participant or not
nominate the Participant for election as a Director of the Corporation.

Deferred Share Units and Dividend Deferred Share Units shall not be considered
Common Shares nor shall they entitle any Participant to exercise voting rights
or any other rights attaching to the ownership of Common Shares, nor shall any
Participant be considered the owner of Common Shares by virtue of his ownership
of Deferred Share Units or Dividend Deferred Share Units.

4.8

Tax Consequences

It is the responsibility of the Participant to complete and file any tax returns
which may be required under Canadian, U.S. or other applicable jurisdiction’s
tax laws within the periods specified in those laws as a result of the
Participant’s participation in the Plan. No Corporation shall be held
responsible for any tax consequences to a Participant as a result of the
Participant’s participation in the Plan.

4.9

No Liability

The Corporation shall not be liable to any Participant for any loss resulting
from a decline in the market value of any Common Shares.

--------------------------------------------------------------------------------

SCHEDULE A

INTELGENX TECHNOLOGIES CORP. DEFERRED SHARE UNIT PLAN

AWARD AGREEMENT FOR DEFERRED SHARE UNITS

[Name of Director] (the “Participant”)

Pursuant to the IntelGenx Technologies Corp. Deferred Share Unit Plan effective
February 5, 2018, (the “Plan”), and in consideration of services provided to the
Corporation by the Participant IntelGenx Technologies Corp. hereby grants to the
Participant ______ Deferred Share Units under the Plan.

All capitalized terms not defined in this Award Agreement have the meaning set
out in the Plan. No cash or other compensation shall at any time be paid in
respect of any Share Units or Dividend Deferred Share Units which have been
forfeited or terminated under the Plan or on account of damages relating to any
Deferred Share Units or Dividend Deferred Share Units which have been forfeited
or terminated under the Plan.

The Vesting Date for this award is the Grant Date. The Expiry Date of the award
is December 31 of the year following the year in which the Participant resigns
or is not re-elected as a Director of the Corporation and also has ceased to
hold any other position with the Corporation.

Subject to any provisions to the contrary in an Election Notice, IntelGenx
Technologies Corp. and the Participant understand and agree that the granting
and redemption of these Deferred Share Units and any related Dividend Deferred
Share Units are subject to the terms and conditions of the Plan, a copy of which
has been provided to the Participant, all of which are incorporated into and
form a part of this Award Agreement.

DATED **** ____, 2018.

  INTELGENX TECHNOLOGIES CORP.       Per:  

I agree to the terms and conditions set out herein.

        Name:


--------------------------------------------------------------------------------

-10-

SCHEDULE B

INTELGENX TECHNOLOGIES CORP. DEFERRED SHARE UNIT PLAN

ELECTION NOTICE FOR DEFERRED SHARE UNITS

To: IntelGenx Technologies Corp.

Pursuant to the IntelGenx Technologies Corp. Deferred Share Unit Plan effective
February 5, 2018 (the “Plan”), the undersigned hereby elects to receive

  o ______________ %;   o $ _____________ ; or   o All of the Participant’s
retainer excess of $ ___________

of the undersigned’s cash director retainer in respect of the year ending
December 31, 2018, in the form of Deferred Share Units under the Plan. This
election is irrevocable for such year’s retainer.

Notwithstanding any other provision of the Plan or the Award Agreement, the
Deferred Share Units awarded pursuant to this Election Notice will vest
immediately.

All capitalized terms not defined in this Election Notice have the meaning set
out in the Plan. No cash or other compensation shall at any time be paid in
respect of any Deferred Share Units or Dividend Deferred Share Units which have
been forfeited or terminated under the Plan or on account of damages relating to
any Deferred Share Units or Dividend Deferred Share Units which have been
forfeited or terminated under the Plan.

Subject to any provisions to the contrary in this Election Notice, IntelGenx
Technologies Corp. and the Participant understand and agree that the granting
and redemption of these Deferred Share Units are subject to the terms and
conditions of the Plan, a copy of which has been provided to the Participant,
all of which are incorporated into and form a part of this Election Notice.

DATED             Name:  


--------------------------------------------------------------------------------